 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID FLORENCE,                                   Case No. 1:19-cv-00331-BAM (PC)
12                      Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                       TO PROCEED IN FORMA PAUPERIS
13          v.                                         (ECF No. 5)
14   KERNAN, et al.,                                   ORDER DISREGARDING PLAINTIFF’S
                                                       OBJECTIONS TO AS MOOT
15                      Defendants.                    (ECF No. 6)
16

17   I.     Procedural History

18          Plaintiff David Florence (“Plaintiff”) is a state prisoner proceeding pro se in this civil

19   rights action pursuant to 42 U.S.C. § 1983. This matter was opened as a new case by order of the

20   assigned District Judge in Florence v. Kernan, Case No. 1:18-cv-01045-AWI-JLT (PC)

21   (“Florence I”). (See ECF No. 2.) As explained in that order, Plaintiff filed a Second Amended

22   Complaint in Florence I on October 9, 2018, and another document titled as a second amended

23   complaint on October 22, 2018. Florence I, Doc. Nos. 16, 17. As the later-filed amended

24   complaint superseded the Second Amended Complaint, the October 22, 2018 document was filed

25   and renamed the Third Amended Complaint. Id. at Doc. No. 22. On February 8, 2019, the Third

26   Amended Complaint was screened and the assigned Magistrate Judge recommended dismissal

27   without leave to amend for failure to state a claim. Id. at Doc. No. 21.

28   ///
                                                       1
 1          Rather than filing objections to the dismissal of the Third Amended Complaint, Plaintiff

 2   inquired whether the court had received the Second Amended Complaint, which he still desired to

 3   pursue. Florence I, Doc. No. 23. The court explained that the Second Amended Complaint was

 4   superseded, and that the claims raised therein violated Federal Rules of Civil Procedure 18 and 20

 5   when viewed along with the claims in the Third Amended Complaint. (ECF No. 2, p. 2.) Thus,

 6   the court directed the Clerk’s Office to use the Second Amended Complaint to open a new action

 7   for Plaintiff. The court also noted that Plaintiff would be responsible for the filing fee in the new

 8   action, or for filing an application to proceed in forma pauperis. (Id. at 2 n.1.)

 9          After this action was initiated, the undersigned ordered Plaintiff to submit an application

10   to proceed in forma pauperis or pay the filing fee within forty-five days. (ECF No. 4.)

11          On March 27, 2019, Plaintiff filed objections in Florence I regarding the requirement that

12   he pay the filing fee again in the new action, and instead arguing that he should be permitted to

13   proceed in Florence I on his Second Amended Complaint, because the Third Amended Complaint

14   had been dismissed. The court found that Plaintiff’s objections regarding payment of the filing

15   fee were more appropriately addressed in this action and directed the Clerk’s Office to file the

16   objections in this case. Florence I, Doc. No. 27. Those objections were therefore filed in this

17   action on April 12, 2019. (ECF No. 6.) Plaintiff’s motion to proceed in forma pauperis was

18   received the same date. (ECF No. 5.)

19   II.    Discussion

20          With respect to the motion to proceed in forma pauperis, Plaintiff has made the showing
21   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

22   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent

24   (20%) of the preceding month’s income credited to Plaintiff’s trust account. The California

25   Department of Corrections is required to send to the Clerk of the Court payments from Plaintiff’s

26   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee is
27   paid in full. 28 U.S.C. § 1915(b)(2).

28   ///
                                                       2
 1             In light of this decision, Plaintiff’s objections to the requirement that he file a new

 2   application to proceed in forma pauperis are now moot. To the extent Plaintiff raises objections

 3   as to the substance of the District Judge’s orders in Florence I, it appears the District Judge

 4   reviewed the objections and found nothing that would warrant reopening of the case. See

 5   Florence I, Doc. No. 27, p. 3. If Plaintiff wishes to raise further issues with the outcome of that

 6   matter, now that the action is closed the District Court is no longer the proper avenue for that

 7   relief.

 8   III.      Conclusion and Order

 9             Accordingly, IT IS HEREBY ORDERED that:

10   1.        Plaintiff's application to proceed in forma pauperis (ECF No. 5) is GRANTED;

11   2.        Plaintiff’s objections, (ECF No. 6), are disregarded as moot;

12   3.        The Director of the California Department of Corrections or his/her designee shall

13   collect payments from Plaintiff’s prison trust account in an amount equal to twenty per cent

14   (20%) of the preceding month’s income credited to the prisoner’s trust account and shall

15   forward those payments to the Clerk of the Court each time the amount in the account

16   exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

17   collected and forwarded to the Clerk of the Court. The payments shall be clearly identified

18   by the name and number assigned to this action;

19   4.        The Clerk of the Court is directed to serve a copy of this order and a copy of Plaintiff’s in

20   forma pauperis application on the Director of the California Department of Corrections, via the
21   court’s electronic case filing system (CM/ECF); and

22   5.        The Clerk of the Court is directed to serve a copy of this order on the Financial

23   Department, U.S. District Court, Eastern District of California.
     IT IS SO ORDERED.
24

25          Dated:   April 18, 2019                               /s/ Barbara    A. McAuliffe            _
                                                              UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          3
